UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7112


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TARIK COEFIELD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:93-cr-00339-LMB-1)


Submitted:   September 25, 2014            Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tarik Coefield, Appellant Pro Se.     Gene Rossi, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tarik Coefield seeks to appeal the district court’s

order denying his motion to appoint counsel to aid him in filing

a second or successive motion under 28 U.S.C. § 2255 (2012).                  We

have     reviewed   the   record       and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Coefield, No. 1:93-cr-00339-LMB-1 (E.D.

Va. July 10, 2014).       We deny Coefield’s motion to extend time to

explain why counsel should be appointed.               We also dispense with

oral   argument     because     the    facts    and   legal    contentions    are

adequately    presented    in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2